USDC IN/ND case 3:20-cv-00708-DRL-MGG document 4 filed 08/24/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CHRISTOPHER M SWISHER,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-708-DRL-MGG

 PAYNE, K MILLER, HAMRICK,

                      Defendants.

                                    OPINION & ORDER

       Christopher M. Swisher, a prisoner without a lawyer, filed this action under 42

U.S.C. § 1983. Under 28 U.S.C. § 1915A, the court must review the complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against an immune defendant. The court remains ever

mindful that “[a] document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted).

       Mr. Swisher complains about the conditions of confinement in the administrative

segregation unit at Miami Correctional Facility (MCF). He claims that for several days in

early August 2020, his cell had urine and feces all over the floor after other inmates

flooded the unit. He asked correctional staff to allow him to clean it up, but they told him

“it would have to wait.” He further claims that the day room in the unit has trash, urine,

and feces on the floor and has a very bad smell. He further claims that he has not been
USDC IN/ND case 3:20-cv-00708-DRL-MGG document 4 filed 08/24/20 page 2 of 4


given adequate food, and instead is given only “3 cold sacks a day,” such that he is

“always hungry.” He further states that he has not been given adequate mental health

treatment while on the unit. He told Mr. Hamrick, the unit caseworker, that he was

feeling so bad he had thoughts of suicide. Mr. Hamrick allegedly responded, “[D]on’t tell

me just do it.” ECF 1 at 3.

       The Eighth Amendment prohibits conditions of confinement that deny inmates

“the minimal civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008) (citations omitted). In evaluating an Eighth Amendment claim, courts

conduct both an objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834

(1994). The objective prong asks whether the alleged deprivation is “sufficiently serious”

that the action or inaction of a prison official leads to “the denial of the minimal civilized

measure of life’s necessities.” Id. (citations omitted). Although “the Constitution does not

mandate comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), inmates are

entitled to adequate food, clothing, shelter, bedding, hygiene materials, sanitation, and

medical care. Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d

488, 493 (7th Cir. 2006). On the subjective prong, the prisoner must show the defendant

acted with deliberate indifference to his health or safety. Farmer, 511 U.S. at 834; Board v.

Farnham, 394 F.3d 469, 478 (7th Cir. 2005).

       Giving Mr. Swisher the inferences to which he is entitled at this stage, he has

alleged a plausible claim that he has been denied the minimal civilized measure of life’s

necessities since being transferred to the administrative segregation unit. On the

subjective prong, he names Warden Payne, Unit Team Manager K. Miller, and Mr.


                                               2
USDC IN/ND case 3:20-cv-00708-DRL-MGG document 4 filed 08/24/20 page 3 of 4


Hamrick as defendants. However, there is no indication from the complaint that the

Warden or Unit Team Manager Miller were personally involved in these events or that

they were personally aware of the conditions in Mr. Swisher’s cell or the food he is being

served. There is no general respondeat superior liability under section 1983, and they cannot

be held liable for money damages solely because they oversee operations in the prison.

See Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009); George v. Swisher, 507 F.3d 605, 609

(7th Cir. 2007). Mr. Swisher thus cannot proceed against these individuals for monetary

damages. Nevertheless, he also seeks injunctive relief, and the Warden in his official

capacity is an appropriate person to ensure that Mr. Swisher is given adequate food and

a sanitary living environment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

As for Mr. Hamrick, Mr. Swisher plausibly alleges that he deliberately turned a blind eye

to Mr. Swisher’s need for mental health treatment.

       For these reasons, the court:

       (1) GRANTS the plaintiff leave to proceed against Warden Payne in his official

          capacity for injunctive relief to provide the plaintiff with adequate meals and

          sanitary living conditions in the administrative segregation unit as required by

          the Eighth Amendment;

       (2) GRANTS the plaintiff leave to proceed against Mr. Hamrick in his individual

          capacity for money damages for deliberate indifference to the plaintiff’s mental

          health needs;

       (3) DISMISSES all other claims;

       (4) DISMISSES K. Miller as a defendant;


                                              3
USDC IN/ND case 3:20-cv-00708-DRL-MGG document 4 filed 08/24/20 page 4 of 4


     (5) DIRECTS the clerk to send a Waiver of Service request to (and if necessary, the

        United States Marshals Service to serve process on) Warden Payne and Mr.

        Hamrick, along with a copy of this order and the complaint (ECF 1), pursuant

        to 28 U.S.C. § 1915(d); and

     (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Warden Payne and Mr.

        Hamrick respond, as provided for in the Federal Rules of Civil Procedure and

        N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

        granted leave to proceed in this screening order.

     SO ORDERED.

     August 24, 2020                          s/ Damon R. Leichty
                                              Judge, United States District Court




                                          4
